EXHIBIT 10.1

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (the “Agreement”) is made and entered into
this      day of                     , 2009, by and between Regions Financial
Corporation (the “Owner”), a Delaware corporation, with principal offices in
Birmingham, Alabama, and                                         , an individual
(the “User”), who together are sometimes referred to herein individually as a
“Party” or collectively as the “Parties.

WITNESSETH:

WHEREAS, the Owner is the registered owner of certain civil aircraft bearing the
United States Registration Numbers and of the types set forth on Exhibit A to
this Agreement (such aircraft, or any aircraft time-shared hereunder, the
“Aircraft”);

WHEREAS, the User is an employee of the Owner, and it is the policy of the Owner
to permit certain employees to use the Aircraft on a limited basis for certain
personal travel due to physical safety and efficiency concerns, provided the
User reimburses the Owner for such personal use; and

WHEREAS, the Owner desires to make the Aircraft available to the User for
purposes of personal travel on a time sharing basis in accordance with the
provisions of §91.501(b)(6), 91.501(c)(1) and 91.501(d) of the Federal Aviation
Regulations (“FARs”).

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:

1. Provision of Aircraft. The Owner agrees to provide the Aircraft to the User
for purposes of personal travel on a time sharing basis in accordance with the
provisions of 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs . The
provision of the Aircraft hereunder shall commence on the date of this Agreement
and terminate on the earlier of (a) the termination of this Agreement as
provided in Paragraph 16 hereto, or (b) the date the User ceases to be employed
by Owner whether as a result of resignation, retirement, death or other
termination, provided, however, that the term shall be extended to permit the
User or User’s designees to complete any previously scheduled return flight for
which the initial flight was begun during the term. The Owner shall have the
right to add or substitute aircraft of similar type, quality, and equipment, and
to remove aircraft from the fleet, from time to time during the term of this
Agreement. The Owner shall send User a revised Exhibit A upon each such change
in the Aircraft. User accepts the risk that the Owner may eliminate the fleet
altogether, in which event the Owner shall have no responsibility to procure
additional aircraft for User’s needs.

 

1



--------------------------------------------------------------------------------

2. Reimbursement.

2.1 Reimbursement of Expenses. For each flight conducted under this Agreement,
the User shall reimburse the Owner an amount determined from time to time by the
Owner as the incremental cost and expense of operating the aircraft, provided,
however, the amount for each flight shall be limited to no more than the charges
prescribed by any applicable Federal Aviation FAR.

2.2 Legs of Flight. Provided that the destination of the flight in question is
within a state in which the Owner or any of its subsidiaries maintains an office
or branch bank, a flight shall be deemed conducted under this Agreement only for
the legs of flight on which the User or the User’s designees are passengers.
Otherwise, a flight shall be deemed conducted under this Agreement with respect
to both (i) the legs of flight on which the User or the User’s designees are
passengers, and (ii) any legs of flight necessary to reposition the Aircraft to
the point of origination for the legs on which the User or the User’s designees
are passengers.

3. Invoicing and Payment. All payments to be made to the Owner by the User
hereunder shall be paid in the manner set forth in this Paragraph 3. The Owner
will pay to suppliers, employees, contractors and governmental entities all
expenses related to the operation of the Aircraft hereunder in the ordinary
course. As to each flight operated hereunder, the Owner shall provide to the
User an invoice for the charges provided under Paragraph 2 of this Agreement,
such invoice to be issued by the thirtieth (30th) day of each calendar month for
flights performed the preceding calendar month. The User shall pay the Owner the
full amount of such invoice within fifteen (15) days of the date of the invoice.

4. Flight Requests. The User will provide the Owner with flight requests and
proposed flight schedules as far in advance as possible and in any case at least
twenty-four (24) hours in advance of the User’s desired departure. Flight
requests shall be in a form, whether oral or written, mutually convenient to and
agreed upon by the Parties. In addition to proposed schedules and departure
times, the User shall provide at least the following information for each
proposed flight reasonably in advance of the desired departure time as required
by the Owner or its flight crew:

 

  (a) departure point;

 

  (b) destination;

 

  (c) date and time of flight;

 

  (d) number and identity of anticipated passengers, including, for
international flights, citizenship of each non-U.S. citizen and copies
establishing their rights to be present in the United States, including
passport, visa and immigration forms;

 

  (e) nature and extent of luggage and/or cargo to be carried;

 

  (f) date and time of return flight, if any; and

 

  (g) any other information concerning the proposed flight that may be pertinent
to or required by the Owner or Owner’s flight crew.

 

2



--------------------------------------------------------------------------------

5. Aircraft Scheduling. The Owner shall have final authority over all scheduling
of the Aircraft. It is understood that the Owner shall not be obligated to
retain or contract for additional flight crew or maintenance personnel or
equipment in order to accommodate the User’s schedule requests.

6. Aircraft Maintenance. As between the Parties hereto, Owner shall be solely
responsible for securing scheduled and unscheduled maintenance, preventive
maintenance and required or otherwise necessary inspections of the Aircraft, and
shall take such requirements into account in scheduling the Aircraft.
Performance of maintenance, preventive maintenance or inspection shall not be
delayed or postponed for the purpose of scheduling the Aircraft unless such
maintenance or inspection can safely be conducted at a later time in compliance
with applicable laws, regulations and requirements, and such delay or
postponement is consistent with the sound discretion of the pilot-in-command.

7. Flight Crew. The Owner shall provide and employ, at its sole cost and
expense, qualified flight crew for all flight operations under this Agreement.

8. Operational Authority and Control. The Owner shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights, and shall retain full authority and control including exclusive
operational control and possession of the Aircraft at all times during the term
of this Agreement. In accordance with applicable FARs, the qualified flight crew
provided by the Owner will exercise all required duties and responsibilities in
regard to the safety of each flight conducted hereunder. The pilot-in-command
shall have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken, the
route to be flown, the place where landings shall be made, and all other matters
relating to operation of the Aircraft. The User specifically agrees that the
flight crew shall have final and complete authority to delay or cancel any
flight for any reason or condition which in the sole judgment of the
pilot-in-command could compromise the safety of the flight, and to take any
other action which in the sole judgment of the pilot-in-command is necessitated
by considerations of safety. No such action of the pilot-in-command shall create
or support any liability to the User or any other person for loss, injury,
damage or delay. The Parties further agree that the Owner shall not be liable
for delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty or breakdown, war, terrorism, civil commotion, strikes or labor
disputes, weather conditions, acts of God, or other circumstances beyond the
Owner’s reasonable control.

9. Insurance; Limitation of Liability; Disclaimer; Waiver.

9.1 Insurance. The Owner will maintain or cause to be maintained in full force
and effect throughout the term of this Agreement aircraft liability insurance in
respect of the Aircraft, naming the User as an additional insured, in an amount
at least equal to $100 million combined single limit for bodily injury to or
death of persons (including passengers) and property damage liability. The Owner
shall use best efforts to procure such additional insurance coverage as the User
may request naming the User as an additional insured; provided, that the cost of
such additional insurance shall be borne by the User as a charge for insurance
obtained for the specific flight, as authorized under FAR 91.501(d)(4); and

 

3



--------------------------------------------------------------------------------

9.2 Limitation of Liability. The User agrees that the insurance specified in
Paragraph 9.1 shall provide its sole recourse for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by the User or its guests, including
injury to or death of any persons, including the User and its guests, which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement (“Claims”). The Owner shall not be liable for any special,
incidental, indirect or consequential damages under any circumstances or for any
reason in connection with the furnishing, performance or use of the Aircraft, in
the absence of gross negligence or willful misconduct of the Owner or the
Owner’s officers, employees or agents. This Paragraph 9 shall survive
termination or expiration of this Agreement.

9.3 Disclaimer; Waiver. OWNER DOES NOT MAKE AND HEREBY EXPRESSLY DISCLAIMS, AND
THE USER HEREBY KNOWINGLY, INTENTIONALLY AND WITH FULL KNOWLEDGE OF THE
CONSEQUENCES THEREOF, WAIVES ANY CLAIMS IN RESPECT OF, ANY REPRESENTATION,
WARRANTY OR GUARANTEE OF ANY KIND, EXPRESS OR IMPLIED, OTHER THAN THOSE SET
FORTH IN THIS AGREEMENT, AS TO (I) THE AIRWORTHINESS, VALUE, CONDITIONS, DESIGN,
COMPLIANCE WITH SPECIFICATIONS, OPERATION OF, OR THE QUALITY OF THE MATERIAL OR
WORKMANSHIP IN, OR TITLE TO, OR ANY DEFECT IN, ANY AIRCRAFT TIME-SHARED
HEREUNDER, (II) THE MERCHANTABILITY OR FITNESS FOR USE OR FOR A PARTICULAR
PURPOSE OF ANY AIRCRAFT TIME-SHARED HEREUNDER OR WITH RESPECT TO ANY SERVICES TO
BE PERFORMED HEREUNDER, OR AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE

10. Warranties. The User warrants that:

10.1 The User will use the Aircraft under this Agreement for and only for the
User’s own account, including the carriage of the User’s guests, and will not
use the Aircraft for the purpose of providing transportation of passengers or
cargo for compensation or hire;

10.2 The User will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of the User’s action or
inaction, and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or the Owner’s rights hereunder; and

10.3 During the term of this Agreement, the User will abide by and conform to
and will cause all passengers to abide by and conform to all such laws,
governmental and airport orders, rules, and regulations as shall from time to
time be in effect relating in any way to the operation or use of the Aircraft
under Part 91 of the FARs.

 

4



--------------------------------------------------------------------------------

11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is Birmingham, Alabama; provided, that such base may be changed
upon notice from the Owner to the User.

12. Copy Aboard Aircraft. Owner will assure that a copy of this Agreement shall
be carried in the Aircraft and available for review upon request of the FAA on
all flights conducted pursuant to this Agreement.

13. Notices and Communications. Any notice, request, or other communication to
any Party by the other Party under this Agreement shall be conveyed in writing
(except as permitted in Paragraph 4) and shall be deemed given on the earlier of
the date (i) notice is personally delivered with receipt acknowledged, (ii) a
facsimile notice is transmitted, or (iii) three (3) days after notice is mailed
by certified mail, return receipt requested, postage paid, and addressed to the
Party at the address set forth below. The address of a Party to which notices or
copies of notice are to be given may be changed from time to time by such Party
by written notice to the other Party.

 

If to the Owner:    Regions Financial Corporation    c/o Office of the General
Counsel    1900 Fifth Avenue North    Birmingham, Alabama 35203    Attention:
Chair, Compensation Committee If to the User:   

 

      c/o Regions Financial Corporation    1900 Fifth Avenue North   
Birmingham, Alabama 35203

14. Further Acts. The Owner and the User shall from time to time perform such
other and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective rights and remedies of the other Party.

15. Successors and Assigns. Neither this Agreement nor any Party’s interest
herein shall be assigned without the express written consent of the other Party.
This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their representatives, successors and assigns.

16. Termination. Either Party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective ten (10) days
from the date of the notice; provided, that this Agreement may be terminated as
a result of a breach by either Party of its obligations under this Agreement on
ten (10) days written notice by the non-breaching Party to the breaching Party;
and provided further, that this Agreement may be terminated on such shorter
notice as may be required to comply with applicable laws, regulations, the
requirements of any financial institution with a security or other interest in
the Aircraft, insurance requirements or in the event the insurance required
hereunder is not in full force and effect.

 

5



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Alabama.

18. Severability. If any one or more of the provision of the Agreement shall be
held invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall be unimpaired, and the invalid, illegal, or unenforceable
provision shall be replaced by a mutually acceptable provision, which, being
valid, legal, and enforceable, comes closest to the intention of the Parties
underlying the invalid, illegal, or unenforceable provision. To the extent
permitted by applicable law, the Parties hereby waive any provision of law that
renders any provision of this Agreement prohibited or unenforceable in any
respect. This Agreement may be executed in counterparts, which shall, singly or
in the aggregate, constitute a fully executed and binding Agreement.

19. Amendment or Modification. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and is not
intended to confer upon any person or entity any rights or remedies hereunder
which are not expressly granted herein. This Agreement may be amended or
modified only in writing duly executed by the Parties hereto.

20. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.

a. THE OWNER HEREBY CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT, OR SUCH SHORTER PERIOD AS THE OWNER SHALL HAVE HAD POSSESSION OF THE
AIRCRAFT, IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND THAT ALL
APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
MET;

b. THE OWNER AGREES, CERTIFIES, AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE
AIRCRAFT IS USED UNDER THIS AGREEMENT, THE OWNER SHALL BE KNOWN AS, CONSIDERED,
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT; and

c. THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE,
OR AIR CARRIER DISTRICT OFFICE. THE OWNER AGREES TO SEND AN EXECUTED COPY OF
THIS AGREEMENT FOR AND ON BEHALF OF BOTH PARTIES TO: AIRCRAFT REGISTRATION
BRANCH, ATTN: TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125,
WITHIN TWENTY-FOUR (24) HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(C)(1).

[The remainder of this page is intentionally blank. See next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused the signature of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.

 

Owner:     User: Regions Financial Corporation       By:  

 

    By:  

 

Name:  

 

    Name:   Title:  

 

    Title:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Description of Aircraft

AIRCRAFT

 

Manufacturer

  

Model

  

Serial
Number

  

U.S. Registration
Number